                IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF GEORGIA
                         VALDOSTA DIVISION

JOSHUA BLASH,                                   )
                                                )
                    Plaintiff,                  )
                                                )
v.                                              )     Civil Action
                                                )     File No. 7:16-cv-190-HL-TQL
LT. SHADRICK BIVINS and                         )
SHUNDA WOODS,                                   )
                                                )
                    Defendants.                 )


                       PLAINTIFF'S MOTION IN LIMINE

      COMES NOW the Plaintiff in the above-styled action, and respectfully move

the Court for an Order in Limine prohibiting all parties, counsel, or witnesses from

making reference to the following matters in the presence of the jury, whether

during voir dire, opening statement, during the testimony of any witness, or during

any argument or statement of an objection.

                                           1.

      Any mention of arrests, convictions, or incarcerations of Joshua Blash other

than the fact that he is a convicted felon, which Plaintiff is willing to stipulate. The

felony conviction has no probative value other than impeachment under Rule 609,

and the nature of crime adds nothing but prejudicial impact that would tend to
inflame the jury. Because the prejudicial impact of a conviction for rape or other

heinous crime outweighs the probative value of any details beyond the fact that

Plaintiff is a convicted felon, the nature of his crimes should be excluded under Rule

403.    See, e.g., Morello v. James, 797 F. Supp. 223, 228 (W.D. N.Y. 1992)

(admitting the fact that the plaintiff had a felony conviction but excluding the fact

that it was for sexual offenses). Accordingly, Plaintiff proposes that there should

be no evidence relating to his criminal history other than the reading of a

stipulation to the jury that Plaintiff is a convicted felon. In that vein, there should

also be no testimony or other evidence relating to the length of Plaintiff’s sentence

or his time left to serve, nor should the Court allow the admission of any records

from Plaintiff’s inmate file containing any information about his criminal history.

                                          2.

       Plaintiff’s past disciplinary history as an inmate is also irrelevant under Rule

401. Even if Plaintiff’s conduct or alleged conduct on other occasions involving

other facts, circumstances, and personalities has any arguable relevance, its

probative value is outweighed by its prejudicial impact and should be excluded

under Rule 403.

                                          3.

       Plaintiff’s past grievance history as an inmate is also irrelevant under Rule


                                           2
401. Even if Plaintiff’s conduct or alleged conduct on other occasions involving

other facts, circumstances, and personalities has any arguable relevance, its

probative value is outweighed by its prejudicial impact and should be excluded

under Rule 403.

                                           4.

       Plaintiff’s past lawsuit and claims history is also irrelevant under Rule 401.

Even if Plaintiff’s conduct or alleged conduct on other occasions involving other

facts, circumstances, and personalities has any arguable relevance, its probative

value is outweighed by its prejudicial impact and should be excluded under Rule

403.

                                           5.

       Comments about inability to pay a judgment or the financial circumstances of

Defendants are irrelevant under Rule 401. Because the existence or nonexistence of

liability insurance is inadmissible, defense counsel may be tempted to make arguments

or comments to the jury such as "my client does not make much money" or "a verdict

could financially ruin my client." The worldly circumstances of a defendant, and his

or her ability to pay a judgment, are clearly irrelevant, and juries are not permitted to

speculate about the financial consequences of their decisions. The only exception

would be on the issue of punitive damages, but since any judgment would not be paid


                                           3
by the individual Defendants themselves, such comments could open the door to

informing the jury that the money would come from the state’s liability insurance.

                                          6.

      Any comment, implication, or innuendo that higher taxes or insurance

premiums might result from a verdict in favor of the Plaintiff, including any

implication, however indirect, that the cost of a verdict in favor of the Plaintiff

would be borne by the public in any way would be irrelevant under Rules 401 and

403. The jury should be focused on the truth of its verdict, not the consequences.

                                          7.

      Any comparison of this case to other claims, cases, injuries, settlements, or

verdicts, and including any experience of counsel in other cases or claims, would

be irrelevant under Rule 401. This would include any reference to cases reported

in the news media, or to the parties, attorneys, or outcomes in those cases. It is

axiomatic that the jury needs to base its verdict on the facts of this case only, and

not on other cases that may arouse strong feelings one way or the other.

                                          8.

      Comment upon or reference to, directly or indirectly, arrangements between

Plaintiff and her attorneys for the payment of attorneys' fees, or the existence of

any contingent fee arrangement between the Plaintiffs and their counsel would be


                                          4
irrelevant under Rule 401.     Plaintiffs seek to prohibit any comment upon or

reference to the possibility of a contingency fee arrangement in the presence of the

jury. Such would be highly improper and prejudicial to the Plaintiffs. See Stoner

v. Eden, 199 Ga. App. 135, 404 S.E. 2d 283, cert. den. (1991).

      In Stoner, the defense attorney stated in closing argument that the higher the

verdict goes, the higher the fee for the plaintiff’s attorney goes. The plaintiff’s

attorney will get a “piece of the pie”. The defense attorney commented that the

plaintiff’s attorney got a “contingent interest in the case”. The Court of Appeals

ruled that, “Defense counsel’s remarks were totally improper and such remarks had

no relevance to any issue of liability or damages in the case.” Consequently a jury

may not consider Plaintiff’s attorney’s fees when awarding damages. “It would be

improper for a jury to increase the award as to cover these expenses, just as it

would be improper to refuse a just award just because an attorney would share in

it.” The source of payment of attorney’s fees is irrelevant to the issue of damages.

Evidence of it is inadmissible and “argument would be doubly wrong.” 195 Ga.

App. at 137.

                                         9.

        Any comparison of a lawsuit to playing the lottery, or any similar analogy

that trivializes the judicial process would be impermissible under Rules 401 and


                                         5
403. That should go without saying, but such arguments have become more

prevalent in recent years. Any such argument should be excluded under general

principles of relevance even if no case has addressed it.

         The Supreme Court of South Dakota considered such an argument in

Schoon v. Loobv, 2003 S.D. 123, 670 N.W. 2d 885 (2003), where defense counsel

referred in closing to the plaintiffs’ quest for "lotto or power ball or whatever they

call it, let’s really roll the dice big.” 670 N.W. 2d at 890. In granting plaintiff' a new

trial, the South Dakota Supreme Court wrote:

    Defense counsel's accusation that plaintiff was trying to hit the lottery by her
    lawsuit demeaned not only the plaintiff but also the judicial system itself. The
    comments denigrated the fairness, integrity and public perception of the
    judicial system. Counsel's reference to playing lotto or power ball, or rolling
    the dice, were only meant to inflame the jury and were beyond the bounds of
    proper final argument. These comments would not have gone unheeded by
    the jury. The judge and jury rely on the lawyers to present their arguments to
    help the jury sort out the evidence and understand how the law applies to the
    facts. Interposing remarks such as we see here add nothing to that objective, and
    can only be meant to persuade the jury to decide the case based on passion and
    prejudice.

Id. at 891 (emphasis supplied). Because of the prejudicial and inflammatory nature of

such an argument, any suggestion that Plaintiffs’ interest is in such things as "hitting it big,

gambling, or playing the lottery” - rather than in compensation for actual injuries

sustained - should be precluded as demeaning not only to the plaintiff, but to the judicial

system itself.


                                               6
                                         10.

      Any reference or suggestion that Defendants are sorry or regret the occurrence

in question is inadmissible under Rules 401 and 403 because such a suggestion is

an improper appeal for jury sympathy toward them. Such apology invites the jury

to disregard its duty to apply the legal measure of damages by awarding such

damages as the evidence shows have been caused by such Defendant's misconduct

and base a verdict on improper considerations. Adams v. Camp Harmony

Association, 190 Ga. App. 506, 508 (1989); Gielow v. Strickland, 185 Ga. App. 85,

86 (1987) (jury cannot be urged to use some other measure of damages than that

prescribed by law); Central of Georgia Railway v. Swindle, 260 Ga. 685, 687 (1990)

(trial should not be invaded by improper considerations). By the same token,

Plaintiff will not comment upon Defendants’ lack of an apology.

                                         11.

      Any reference to or suggestion that this Motion in Limine has been presented

to the Court, or ruled upon by the Court. Counsel should be instructed not to

suggest to the jury in any way that Plaintiffs have sought to exclude from proof any

relevant matters concerning this case. Pre-trial motions are irrelevant to the trial of

the case, and it would be improper for the jury to base its verdict on anything other

than the evidence admitted upon the trial of the case.


                                          7
      WHEREFORE, Plaintiff prays that an Order be entered granting the relief

sought herein, and in the event opposing counsel desires to make offers of proof,

that such matters be taken up at an appropriate time outside the presence of the jury.

      Respectfully submitted this 28th day of December, 2018.



                                              /s/ Craig T. Jones
                                              CRAIG T. JONES
                                              Attorney for Plaintiff
                                              Georgia Bar No. 399476


CRAIG T. JONES, P.C.
Post Office Box 129
Washington, Georgia 30673
(706) 678-2364
craigthomasjones@outlook.com




                                          8
                         CERTIFICATE OF SERVICE

      I hereby certify that on this date I served the foregoing Plaintiff’s Motion in

Limine to the following counsel via electronic filing:

                            Elizabeth M. Crowder, Esq.
                            Assistant Attorney General
                               State Law Department
                              40 Capitol Square, SW
                                Atlanta, GA 30334

      This the 28th day of December, 2018.

                                              /s/ Craig T. Jones

                                              ______________________________
                                              CRAIG T. JONES
                                              Ga. Bar No. 399476
                                              Attorney for Plaintiff


CRAIG T. JONES, P.C.
Post Office Box 129
Washington, Georgia 30673
(706) 678-2364
craigthomasjones@outlook.com




                                          9
